DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2019 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 06/07/2019 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,367,878. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the Instant Application (Appl. No. 16/434,937) are broader than claims 1-11 of U.S. Patent No. US 10,367,878.
Instant Application (Appl. No. 16/434,937)
U.S. Patent No. US 10,367,878
1, 13, 20. A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor are configured to cause the at least one processor to:



















intercept an operating system call issued at a source computing device, the intercepted operating system call including a file transfer request for transferring a file;


























programmatically select one of a private wide area network (WAN) or a data hosting service for transferring the file based on metadata associated with the file, the private WAN including a computer network administered by an 




transfer the file from the source computing device to a target computing device using the private WAN when the private WAN is selected; and

transfer the file from the source computing device to the target computing device using the data hosting service when the data hosting service is selected, including: upload the file to the data hosting service; and instruct a data center to download the file from the data hosting service.



a file transfer manager implemented at a first data center, wherein the file transfer manager is configured to cause the at least one processor to transfer a file from a source computing device to a target computing device, the source computing device being communicatively coupled to the first data center, the target computing 

wherein the file transfer manager is configured to cause the at least one processor to: intercept, via an application programming interface (API), an operating system call issued at the source computing device, the intercepted operating system call including a file transfer request for transferring the file; 

determine whether or not the file already exists at the target computing device based on the one or more checksum values; 



wherein, in response to the selection of one of the plurality of publicly available data hosting services for transferring the file, the file transfer manager is configured to cause the at least one processor to: upload the file to the selected publicly available data hosting service; transfer configuration data to the second data center, the configuration data including information for accessing the selected publicly available data hosting service, the configuration data including a digital certificate; instruct the second data center to download the file from the selected publicly available data hosting service using the configuration 


wherein the metadata includes a size of the file, 
wherein the data hosting service is selected when the size of the file is greater than a threshold amount.

1, 7, 9. A system for network path selection for transfers of files within a computing network, including instructions stored on a non-transitory computer readable storage medium and executable by at least one processor, the system comprising:
… programmatically select either the private WAN or one of the plurality of publicly available data hosting services for transferring the file by executing path decision logic, wherein the path decision logic includes decision criteria specifying weights applied to the security-related metadata and the transfer latency metadata, wherein the security-related metadata is associated with a higher weight than the transfer latency metadata ….

3. The system of claim 1, 
wherein the file metadata includes a description of contents of the file, a size of the file, a usage or access history of the file, and an owner of the file.


further comprising: determine whether or not the file already exists at the target computing device based on one or more checksum values associated with the file.

1, 7, 9. A system for network path selection for transfers of files within a computing network, including instructions stored on a non-transitory computer readable storage medium and executable by at least one processor, the system comprising: 
…
determine whether or not the file already exists at the target computing device based on the one or more checksum values ….

4, 16. The non-transitory computer-readable medium of claim 1, 




wherein the file is intercepted via an application programming interface (API).

1, 7, 9. A system for network path selection for transfers of files within a computing network, including instructions stored on a non-transitory computer readable storage medium and executable by at least one processor, the system comprising: 
…
wherein the file transfer manager is configured to cause the at least one processor to: intercept, via an application programming interface (API), an operating system call issued at the source computing device, the intercepted operating system call including a file transfer request for transferring the file ….


further comprising: compute network metadata about network conditions of at least one of the private WAN or the data hosting service,
wherein the private WAN or the data hosting service is selected based on the metadata and the network metadata.

1, 7, 9. A system for network path selection for transfers of files within a computing network, including instructions stored on a non-transitory computer readable storage medium and executable by at least one processor, the system comprising: 
…
compute network metadata about the network conditions of a private wide area network (WAN) and of a plurality of publicly available data hosting services in response to the determination that the file does not already exist at the target computing device, the network metadata including information representing available network bandwidth on the private WAN and available network bandwidth on the plurality of publicly available data hosting services, wherein the private WAN is a computer network administered by the organization, and each of the plurality of publicly available 


wherein the private WAN is associated with geographically-distributed datacenters including a local file store proximate to the source computing device and a remote file store proximate to the target computing device.



10. The computer program product of claim 9, wherein the private WAN includes geographically-distributed data centers.


further comprising: transfer configuration data to the data center, 
the configuration data including information for accessing the data hosting service.

1, 7, 9. A system for network path selection for transfers of files within a computing network, including instructions stored on a non-transitory computer readable storage medium and executable by at least one processor, the system comprising: 
…
transfer configuration data to the second data center, the configuration data including information for accessing the selected publicly available data hosting service ….


wherein the configuration data includes credential information associated with the organization for use in accessing an account provided by the data hosting service

6. The system of claim 1, wherein the configuration data includes credential information associated with the organization for use in accessing an account provided by the selected publicly available data hosting service.

10. The non-transitory computer-readable medium of claim 1, 
wherein the private WAN or the data hosting service is selected based on path decision logic, 
the path decision logic specifying one or more weights applied to the metadata.

1, 7, 9. A system for network path selection for transfers of files within a computing network, including instructions stored on a non-transitory computer readable storage medium and executable by at least one processor, the system comprising: 
…
programmatically select either the private WAN or one of the plurality of publicly available data hosting services for transferring the file by executing path decision logic, wherein the path decision logic includes decision criteria specifying 


wherein the metadata includes security-related metadata and transfer latency metadata, 
wherein the security-related metadata is associated with a higher weight than the transfer latency metadata.

1, 7, 9. A system for network path selection for transfers of files within a computing network, including instructions stored on a non-transitory computer readable storage medium and executable by at least one processor, the system comprising: 
…
wherein the path decision logic includes decision criteria specifying weights applied to the security-related metadata and the transfer latency metadata, wherein the security-related metadata is associated with a higher weight than the transfer latency metadata ….


further comprising: programmatically select one of a plurality of data hosting services for transferring the file.

1, 7, 9. A system for network path selection for transfers of files within a computing network, including instructions stored on a non-transitory computer readable storage medium and executable by at least one processor, the system comprising: 

…
programmatically select either the private WAN or one of the plurality of publicly available data hosting services for transferring the file by executing path decision logic, wherein the path decision logic includes decision criteria specifying weights applied to the security-related metadata and the transfer latency metadata, wherein the security-related metadata is associated with a higher weight than the transfer latency metadata …. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 5, 6, 8, 9, 12, 13, 17, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over L'Heureux et al. (Pub. No.: US 2014/0258441, hereinafter, “L'Heureux”) in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), and further in view of Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”).
Claims 1, 13, 20. L'Heureux teaches:
A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor are configured to cause the at least one processor to: – in paragraph [0036] (Gateway router 110 may include a processor 112 to execute instructions 116. Instructions 116 may be held in a storage device 114.)
intercept an operating system call issued at a source computing device, the intercepted operating system call including a file transfer request for transferring a file; – in paragraph [0081] (A data transfer is one example of a file transfer that may be initiated by a client device by sending an API call to the gateway router.)

L'Heureux does not explicitly teach:
programmatically select one of a private wide area network (WAN) or a data hosting service for transferring the file based on metadata associated with the file, the private WAN including a computer network administered by an organization, the data hosting service including a computer network that is not administered by the organization; transfer the file from the source computing device to a target computing device using the private WAN when the private WAN is selected; and transfer the file from the source computing device to the target computing device using the data hosting service when the data hosting service is selected, including: upload the file to the data hosting service.
However, Agetsuma teaches:
programmatically select one of a private wide area network (WAN) or a data hosting service for transferring the file based on metadata associated with the file, – in paragraphs [0057], [0123], Figs. 8, 12 (a plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file. By the above configuration, it is expected that a file that is high importance is migrated to the private cloud storage 50 and a file that is provided with a low importance is migrated to the public cloud storage 60.)
the private WAN including a computer network administered by an organization, the data hosting service including a computer network that is not administered by the organization; – in paragraph [0048] (The "private cloud storage" is a cloud storage that is operated or managed by an organization that is same as a user, and is accessed by a user in the organization via mainly an internal network of a user such as the WAN (Wide Area Network) and the LAN (Local Area Network). The "public cloud storage" is a cloud storage that is operated or managed by an organization that is different from a user, and is mainly accessed by an unspecified large number of users via the Internet.)
transfer the file from the source computing device to a target computing device using the private WAN when the private WAN is selected; and – in paragraph [0057] (a plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file. By the above configuration, it is expected that a file that is provided with a high importance is migrated to the private cloud storage 50 and a file that is provided with a low importance is migrated to the public cloud storage 60.)
transfer the file from the source computing device to the target computing device using the data hosting service when the data hosting service is selected, including: upload the file to the data hosting service; and – in paragraph [0057] (a plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file. By the above configuration, it is expected that a file that is provided with a high importance is migrated to the private cloud storage 50 and a file that is provided with a low importance is migrated to the public cloud storage 60.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux with Agetsuma to include programmatically select one of a private wide area network (WAN) or a data hosting service for transferring the file based on metadata associated with the file, the private WAN including a computer network administered by an organization, the data hosting service including a computer network that is not administered by the organization; transfer the file from the source 

Combination of L'Heureux and Agetsuma does not explicitly teach:
instruct a data center to download the file from the data hosting service.
However, Chan teaches:
instruct a data center to download the file from the data hosting service. – in paragraph [0026] (If required authentication has-been received, or if no authentication is required, the stored file 144 is delivered to the addressee (step 364), and the process ends (step 370).)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux and Agetsuma with Chan to include instruct a data center to download the file from the data hosting service, as taught by Chan, in paragraph [0001], to provide for the convenient and secure exchange of documents over communication networks.

Claims 5, 17. Combination of L'Heureux, Agetsuma, and Chan teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s). 
L'Heureux teaches:
wherein the file is intercepted via an application programming interface (API). – in paragraph [0081] (A data transfer is one example of a file transfer that may be initiated by a client device by sending an API call to the gateway router.)

Claims 6, 18. Combination of L'Heureux, Agetsuma, and Chan teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s). 

Agetsuma further teaches:
further comprising: compute network metadata about network conditions of at least one of the private WAN or the data hosting service, – in paragraph [0093] (The credibility 1005 indicates a degree of a difficulty for a leak of information and a falsification of information (a level of credibility). For instance, "High" represents that the credibility is high, and "Low" represents that the credibility is low. The credibility 1005 is indicated by three stages composed of "High", "Middle", and "Low". However, the credibility 1005 can also be indicated by an expression of another type (for instance, a numerical value).)
wherein the private WAN or the data hosting service is selected based on the metadata and the network metadata. – in paragraph [0057] (a plurality of storage 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux and Chan with Agetsuma to include further comprising: compute network metadata about network conditions of at least one of the private WAN or the data hosting service, wherein the private WAN or the data hosting service is selected based on the metadata and the network metadata, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Claim 8. Combination of L'Heureux, Agetsuma, and Chan teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Chan further teaches:
further comprising: transfer configuration data to the data center, – in paragraph [0022] (If authentication is required, a password or certificate may be delivered to the addressee (step 344), in addition to the message and link 148.)
the configuration data including information for accessing the data hosting service. – in paragraph [0025] (the secure server 132 may determine whether a required password and/or certificate has been received in connection with the request for the stored file 144.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux and Agetsuma with Chan to include further comprising: transfer configuration data to the data center, the configuration data including information for accessing the data hosting service, as taught by Chan, in paragraph [0001], to provide for the convenient and secure exchange of documents over communication networks.

Claim 9. Combination of L'Heureux, Agetsuma, and Chan teaches The non-transitory computer-readable medium of claim 8 – refer to the indicated claim for reference(s).

Agetsuma further teaches:
wherein the configuration data includes credential information associated with the organization for use in accessing an account provided by the data hosting service. – in paragraphs [0088]-[0097] (The account 1009 indicates the account information (such as an ID or a password) that is required for an access to a storage apparatus.)


Claim 12. Combination of L'Heureux, Agetsuma, and Chan teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).  

Agetsuma further teaches:
further comprising: programmatically select one of a plurality of data hosting services for transferring the file. – in paragraph [0057] (a plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux and Chan with Agetsuma to include further comprising: programmatically select one of a plurality of data hosting services for transferring the file, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Claim(s) 2 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over L'Heureux et al. (Pub. No.: US 2014/0258441, hereinafter, “L'Heureux”) in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), and further in view of Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”) and Forster, Karl (Pub. No.: US 2003/0167287, hereinafter, “Forster”).
Claims 2, 14. Combination of L'Heureux, Agetsuma, and Chan teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Agetsuma further teaches:
wherein the data hosting service is selected when the size of the file is greater than a threshold amount. – in paragraphs [0057], [0123], Figs. 8, 12 (a credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file. By the above configuration, it is expected that a file that is provided with a high importance is migrated to the private cloud storage 50 and a file that is provided with a low importance is migrated to the public cloud storage 60.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux and Chan with Agetsuma to include wherein the data hosting service is selected when the size of the file is greater than a threshold amount, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

However, Forster teaches:
wherein the metadata includes a size of the file, – in paragraph [0033] (“Archive database 310 may store attributes of all files contained in the archive. These attributes may include information such as the name of the file, the name of the folder that contains the file, the file size, the date and time stamp of the file, file flags such as read only or hidden, the owner of the file, group names associated with the file, and the change history of the file including the date and time that a change is recorded and the type of change such as new, changed, or deleted. This information may be recorded for each file and updated each time the file is changed.”)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux, Agetsuma, and Chan with Forster to include wherein the metadata includes a size of the file, as taught by Forster, in paragraph [0002], to protect a group of computer files from unauthorized alteration.

Claim(s) 3 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over L'Heureux et al. (Pub. No.: US 2014/0258441, hereinafter, “L'Heureux”) in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), and further in view of Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”) and Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”).
Claims 3, 15. Combination of L'Heureux, Agetsuma, and Chan teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of L'Heureux, Agetsuma, and Chan does not explicitly teach:
further comprising: determine whether or not the file already exists at the target computing device based on one or more checksum values associated with the file.
However, Duncombe teaches:
further comprising: determine whether or not the file already exists at the target computing device based on one or more checksum values associated with the file. – in paragraph [0022] (comparing one selected file on the client with a corresponding file on the server using a binary checksum; and if the client file is different from the corresponding file on the server, determining which file is newer; and transferring the newer file to the computer with the older file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux, Agetsuma, and Chan with Duncombe to include further comprising: determine whether or not the file already exists at the target computing device based on one or more checksum values associated with the file, as taught by Duncombe, in paragraphs [0001] and [0019], to provide a technique for maintaining a consistent set of files between a plurality of computing devices that are remotely located by automatically identifying changes between remotely located set of files.

Claim(s) 4, 10, 11, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over L'Heureux et al. (Pub. No.: US 2014/0258441, hereinafter, “L'Heureux”) in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), and further in view of Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”) and Kaplan et al. (Pub. No.: US 2002/0186701, hereinafter, “Kaplan”).
Claims 4, 16. Combination of L'Heureux, Agetsuma, and Chan teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of L'Heureux, Agetsuma, and Chan does not explicitly teach:
wherein the metadata includes a security level, a priority level related to individual members or classes of members of the organization associated with the file, or at least one constraint on file transfers.
However, Kaplan teaches:
wherein the metadata includes a security level, a priority level related to individual members or classes of members of the organization associated with the file, or at least one constraint on file transfers. – in paragraph [0024] (The user can specify his priorities as to the parameters which are critical in transmitting a particular file, i.e. low cost, high speed, reliability, security, etc., in making the routing determination.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux, Agetsuma, and Chan with Kaplan to include wherein the metadata includes a security level, a priority level related to individual members or classes of members of the organization associated with the file, or at least one constraint on file transfers, as taught by Kaplan, in paragraphs [0001]-[0016], to dynamically select an optimal path from a plurality of available paths for transferring file 

Claim 10. Combination of L'Heureux, Agetsuma, and Chan teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of L'Heureux, Agetsuma, and Chan does not explicitly teach:
wherein the private WAN or the data hosting service is selected based on path decision logic, the path decision logic specifying one or more weights applied to the metadata.
However, Kaplan teaches:
wherein the private WAN or the data hosting service is selected based on path decision logic, the path decision logic specifying one or more weights applied to the metadata. – in paragraphs [0014], [0016], [0024], and [0030] (A telecommunications switching system employing multi-protocol routing optimization which utilizes predetermined and measured parameters in accordance with a set of user priorities in determining the selection of a telecommunications path to be utilized for transmitting a data file to a remote destination. The switching system has a first memory for storing the data file to be transferred, a second memory for storing predetermined parameters such as cost data associated with each of the telecommunications paths, a third memory for storing a set of user priorities regarding the transmission of data files, and means for measuring the value of variable parameters such as file transfer speed 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux, Agetsuma, and Chan with Kaplan to include wherein the private WAN or the data hosting service is selected based on path decision logic, the path decision logic specifying one or more weights applied to the metadata, as taught by Kaplan, in paragraphs [0001]-[0016], to dynamically select an optimal path from a plurality of available paths for transferring file in accordance with an analysis of both static and dynamically changing variables and user priorities on a file-by-file basis.

Claim 11. Combination of L'Heureux, Agetsuma, Chan, and Kaplan teaches The non-transitory computer-readable medium of claim 10 – refer to the indicated claim for reference(s).  

Kaplan further teaches:
wherein the metadata includes security-related metadata and transfer latency metadata, wherein the security-related metadata is associated with a higher weight than the transfer latency metadata. – in paragraphs [0014], [0016], 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux, Agetsuma, and Chan with Kaplan to include wherein the metadata includes security-related metadata and transfer latency metadata, wherein the security-related metadata is associated with a higher weight than the transfer latency metadata, as taught by Kaplan, in paragraphs [0001]-[0016], to dynamically select an optimal path from a plurality of available paths for transferring file in accordance with an .

Claim(s) 7 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over L'Heureux et al. (Pub. No.: US 2014/0258441, hereinafter, “L'Heureux”) in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), and further in view of Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”) and Karpuram et al. (Pub. No.: US 2011/0238687, hereinafter, “Karpuram”).
Claims 7, 19. Combination of L'Heureux, Agetsuma, and Chan teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of L'Heureux, Agetsuma, and Chan does not explicitly teach:
wherein the private WAN is associated with geographically-distributed datacenters including a local file store proximate to the source computing device and a remote file store proximate to the target computing device.
However, Karpuram teaches:
wherein the private WAN is associated with geographically-distributed datacenters including a local file store proximate to the source computing device and a remote file store proximate to the target computing device. – in paragraph [0048] (As shown in FIG. 2, environment 200 comprises one or more managed hosts 240. Managed hosts 240 represent servers, network devices, workstations, virtual 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify L'Heureux, Agetsuma, and Chan with Karpuram to include wherein the private WAN is associated with geographically-distributed datacenters including a local file store proximate to the source computing device and a remote file store proximate to the target computing device, as taught by L'Heureux, in paragraph [0002], to provide gateways or access points for multiple client devices to concurrently access networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Examiner, Art Unit 2449